DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 06/24/2022.
Claims 1 and 9 have been amended. Claims 1-3, 5-12, 14-17 and 21 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the effective amount comprises a protein dose of 1 ug/kg to 1 mg/kg antibody and a radiation dose of 0.1 uCi/kg to 5 uCi/kg. However the claim is indefinite because it is not clear whether applicant means a combination of protein dose and external radiation dose or protein safe dose having relative specific activity towards to tumour cells. As such, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Wherein the effective amount comprises a protein dose of 1 ug/kg to 1 mg/kg antibody and a radiation dose of 0.1 uCi/kg to 5 uCi/kg.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, administering one or more further therapeutic agents before or after administration of the pharmaceutical composition comprising a monoclonal antibody against CD38 ...  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, wherein one or more further therapeutic agent comprises an antimyeloma agent selected from...  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant’s arguments, see page 8, filed 06/24/2022, with respect to the rejection(s) of claim(s) 1-3, 5-12, 14-17 and 21 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as follow.
Claim(s) 1-3, 5-12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2012/0220754) in view of Lokhorst et al., (The New England J of Med, 373, 1207-1219, 2015), White (US 2005/0112060) and Joseph G. Jurcic et al., (Blood, 122(21), 1460, 2013).
Simon discloses a method for treating a cancer in a subject, the method comprising administering to the subject a pharmaceutically effective amount of an Ac-225 radioimmunoconjugate comprising a monoclonal antibody (mAb) (IgG). The Ac-225 radioimmunoconjugate is an [Ac-225]-p-SCN-Bn-DOT AIHuM195 radioimmunoconjugate (abstract and 0044). In one embodiment, includes a method for producing an actinium-225 (Ac-225) radioconjugate, comprising the steps of: conjugating a chelating agent to a biological molecule in a conjugation reaction mixture to generate a conjugated biological molecule, and chelating one or more actinium-225 radionuclides with the p-SCN-Bn-DOTA/HuM195 immunoconjugate in a chelation reaction mixture to generate a Ac-225 radioconjugate (0004 and 0017). The "biological molecule" as used includes carbon-containing molecules, such as macromolecules, amino acids, antibodies, proteins, peptides, nucleic acids (including DNA and RNA), saccharides, polysaccharides and the like and targeting moiety refers to any protein, antibody, antibody fragment, or any other carrier which functions to recognize a specific biological target site (0050-0051). The amount of radioimmunoconjugate administered will be sufficient to deliver a therapeutically effective dose of the particular pharmacological agent. Typical radioimmunoconjugate dosages can be between about 0.001 and about 50 mg per kilogram of body weight, or between about 0.1 and about 10 mg/kg of body weight (0100). Simon discloses that the percent conjugation and chelation when making the radioconjugates is greater than 50%, more greater than 70%, greater than 90%, greater than 95%, greater than about 96%, greater than about 97%, greater than about 98%, or greater than about 99% (would reads on labeled and unlabeled portion of protein, 0057-0058). Pharmaceutical compositions include pharmaceutically acceptable and physiologically acceptable carriers or excipients and supplementary active compounds (e.g., antibacterial, antiviral and antifungal agents (0096). Additional disclosure includes that radiopharmaceuticals can carry at least one radionuclide bound to a carrier, for example a targeting moiety. The radionuclide can produce a signal detectable by radiological diagnostic equipment. Because the radiation emitted by the radionuclide can have a toxic effect on tissues, the radioimmunoconjugates can be utilized to achieve one or more therapeutic effects and when used as a therapeutic agent, localization of the radioimmunoconjugates at a specific structure or site in the body can be used to concentrate the effects of the radioimmunoconjugate in a structures or sites to be treated and can reduce harmful effects at other structures and sites in the body (0003).
Simon fails to disclose antibody daratumumab and additional therapeutic agent in the composition.
Lokhorst discloses a study studied of daratumumab, a CD38-targeting, human IgG1k monoclonal antibody, in a phase 1-2 trial involving patients with relapsed myeloma or relapsed myeloma that was refractory to two or more prior lines of therapy (abstract). Daratumumab administered at doses of 0.005 to 24 mg per kilogram of body weight in part 1. In part 2, the dose-expansion phase, 30 patients received 8 mg per kilogram of daratumumab and 42 received 16 mg per kilogram, administered once weekly (8 doses), twice monthly (8 doses), and monthly for up to 24 months. Daratumumab, a human IgG1kmonoclonal antibody, binds to a unique CD38 epitope. Preclinical studies showed that daratumumab induced target-cell killing of CD38-expressing tumor cells by means of multiple mechanisms, including complement-mediated and antibody-dependent cell- mediated cytotoxic effects, antibody-dependent cellular phagocytosis, apoptosis, and to a lesser extent, inhibition of the enzymatic activity of CD38 (page 1208). Lokhorst discloses that monoclonal antibodies are likely to change myeloma treatment, and daratumumab is one of several in clinical development (as monotherapy or as part of a combination therapy). Preclinical studies indicate that the addition of lenalidomide to daratumumab enhances the killing of lenalidomide-resistant or bortezomib-resistant myeloma cells in vitro and reduces tumor growth in an in vivo xenograft model (page 1217). Additional disclosure includes that daratumumab showed single agent antitumor activity in a population of patients with highly difficult-to-treat myeloma who had very few effective treatment options. Its target and mechanisms of action differentiate it from existing therapies.
White discloses a method of treating a disease or condition wherein suppression and/or depletion and/or blocking the function of B-cells is therapeutically beneficial, comprising administering a therapeutically effective amount of cold (non- radiolabeled) anti-CD20 monoclonal antibody having B cell depleting activity; and (ii) administering a therapeutically effective amount of a hot (radiolabeled) anti- CD22 antibody or fragment thereof separately or in combination, and in either order. The B-cell malignancy, leukemia or lymphoma and non- hodgkin lymphoma (reads on cells expressing CD38). Administration can be concurrent or sequential, and may be effective in either order (0175). The formulation herein may also contain more than one active compound as necessary for the particular indication being treated, preferably those with complementary activities that do not adversely affect each other. For example, it may be desirable to further provide a chemotherapeutic agent, cytokine or immunosuppressive agent or an antibody that binds T cells, e.g. one which binds LFA-1) (0178). White discloses that the amount of the radiolabeled anti-CD22 antibody will depend upon factors such as the particular therapeutic radiolabel, e.g. whether it is an alpha, beta. or delta. emitter. Methods for determining appropriate dosages of radiation are well known. Dosages of radiolabeled antibodies will also vary depending on the patient, the antibody specificity, half-life, radioisotope stability, etc., and of course, the extent of disease. Radiolabeled anti-CD22 antibodies are typically administered at a dosage of about 0.001 to 150 mCi/kg. (Jurcic, Blood, 122, 1460, 2013, discloses Lintuzumab, a humanized anti-CD33 antibody, targets myeloid leukemia cells and has modest activity against AML. A phase I trial demonstrated that 225Ac-lintuzumab is safe at doses ≤3 uCi/kg and has anti-leukemic activity across all dose levels studied, see abstract). The dosages of radiation can be determined by the ordinary artisan. (0185 and 0219). Additional disclosure includes that the methods of treatments may be used to treat a variety of B cell lymphomas but are particularly useful wherein said B cell lymphoma is non-Hodgkin's lymphoma (NHL).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate daratumumab, a human IgG1kmonoclonal antibody into Simon’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Lokhorst teaches that preclinical studies showed that daratumumab induced target-cell killing of CD38-expressing tumor cells by means of multiple mechanisms, including complement-mediated and antibody-dependent cell- mediated cytotoxic effects, antibody-dependent cellular phagocytosis, apoptosis, and to a lesser extent, inhibition of the enzymatic activity of CD38 (page 1208) and reasonably would have expected success because daratumumab monotherapy at a dose of 16 mg/kg induced durable responses that deepened over time, including complete and very good partial response remaining progression-free at 12 months and in patients with a partial response or better, the level of bone marrow plasma cells was generally markedly reduced.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the dosing techniques for radiolabeled antibodies taught by White into Simon’s composition, in order to enhance therapeutic efficacy. The person of ordinary skill in the art would have been motivated to make these modifications because Whited teaches that the combination will affect synergistic results and will provide for enhanced killing or depletion of tumorigenic B cells because the cold anti-CD20 antibody initially clears most CD20 expressing cells and the radiolabeled anti-CD22 antibody clears substantially all remaining tumorigenic B cells (0027) and reasonably would have expected success because the subject combination therapy is useful for treating malignancies, particularly solid tumors or late stage malignancies wherein B cells promote tumor growth, maintenance and/or metastasis, especially B-cell malignancies and leukemias, as well as autoimmune diseases, transplant, allergic disorders, inflammatory.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618